t c memo united_states tax_court kugene clark petitioner v commissioner of internal revenue respondent docket no filed date rugene clark pro_se richard a stone for respondent memorandum opinion goldberg special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year in the amount of dollar_figure unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - the issues in this case are whether petitioner is entitled to a schedule c profit and loss from business car and truck expense deduction beyond that which respondent allowed whether petitioner is entitled to a schedule c depreciation expense deduction beyond that which respondent allowed and whether petitioner overstated schedule c gross_receipts ’ an adjustment to the self-employment_tax and deduction therefor is computational and will be resolved by the court’s holding on the issues in this case some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in owings mills maryland petitioner has a doctorate in education during petitioner provided human resource consulting services through a business_entity known as e clark and associates a sole_proprietorship petitioner operated his business from his home petitioner rendered services to governmental agencies these agencies issued purchase orders to petitioner after completion of the job an invoice was sent to the agency for payment t petitioner raised an additional issue in his petition whether petitioner was entitled to schedule a itemized_deductions in lieu of the standard_deduction this issue was abandoned by petitioner at trial payment was typically received between days and days from the date of invoice during the year in issue petitioner maintained a personal checking account at nations bank bank of america’ for both personal and business deposits and expenditures in petitioner made total deposits into his personal checking account of dollar_figure in petitioner owned a lexus es-300 lexus on form_4562 depreciation and amortization attached to schedule c petitioner claimed that the lexus was used percent for business use and percent for personal_use petitioner also owned a toyota camry during the year in issue petitioner timely filed his federal_income_tax return during the examination of petitioner’s income_tax return petitioner submitted to respondent’s agent a revised form_1040 u s individual_income_tax_return which was never filed including a new schedule a itemized_deductions this return reflected itemized_deductions on schedule a in lieu of the standard_deduction on petitioner’s original return in a notice_of_deficiency respondent determined that nations bank acquired bank of america in and the combined bank became bank of america it is unclear from the record whether petitioner prepared an amended federal_income_tax return form 1040x amended u s individual_income_tax_return q4e- petitioner was not entitled to the schedule c car and truck expense deduction because petitioner failed to substantiate the actual expenses claimed and instead petitioner was allowed a deduction based on standard mileage therefore respondent disallowed the depreciation deduction for petitioner’s lexus and further disallowed a portion of the depreciation deduction claimed for his computers for failure to substantiate the amounts claimed in the petition petitioner raised a new issue that the amount of gross_receipts reported on his schedule c was overstated deductions are a matter of legislative grace and the taxpayer bears the burden of proving the entitlement to any deduction claimed 503_us_79 292_us_435 sec_162 allows a taxpayer to deduct all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be necessary an expense must be appropriate and helpful to the taxpayer’s business 290_us_111 to be ‘ upon reviewing the record it is unclear when the audit of petitioner’s return commenced however since sec_7491 a does not alter the taxpayer’s burden_of_proof where the taxpayer has not complied with all applicable substantiation reguirements including those of sec_274 sec_7491 does not apply in this case 116_tc_438 - - ordinary the transaction which gives rise to the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 no deduction is allowed for personal living or family_expenses sec_262 generally if a claimed business_expense is deductible but the taxpayer is unable to substantiate it the court is permitted to make as close an approximation as it can bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir the estimate must have a reasonable evidentiary basis 85_tc_731 however sec_274 supersedes the doctrine_of cohan v commissioner supra see sec_1_274-5t temporary income_tax regs fed reg date and requires strict substantiation of expenses with respect to any listed_property as defined in sec_280f sec_274 listed_property includes any passenger_automobile or any other_property used as a means of transportation and computers sec_280f a iv actual expenses related to the business use of an automobile are deductible under sec_274 if substantiated alternatively self-employed individuals may use the standard mileage rate by multiplying the number of miles driven for - - business purposes by the standard rate revproc_95_54 1995_2_cb_450 the standard mileage rate for wa sec_31 cents per mile id a taxpayer may choose to use the standard mileage rate in lieu of the actual automobile expenses id 60_tc_503 parker v commissioner tcmemo_1993_15 however if the taxpayer chooses to use the standard mileage rate he or she is precluded from depreciating the vehicle in the same year revproc_95_54 1995_2_cb_450 petitioner claimed a car and truck expense deduction on his federal_income_tax return of dollar_figure based upon actual expenditures_for the use of his lexus in the conduct of his business petitioner testified that the car and truck expense reported on his return was based on actual expenditures including automobile insurance gasoline oil change and maintenance and automobile payments petitioner offered into evidence two jiffy lube receipts totaling dollar_figure and a mileage log prepared during the audit petitioner offered no other evidence substantiating the dollar_figure car and truck expense at trial petitioner did not dispute respondent’s mileage calculation for the business use of his lexus during upon the basis of the record we find that petitioner failed to substantiate the car and truck expense deduction beyond that which respondent allowed using the standard mileage rate asa result petitioner is not entitled to depreciate the lexus within - the same year revproc_95_54 1995_2_cb_450 respondent is sustained on this issue sec_167 permits a depreciation deduction for the exhaustion and wear_and_tear of property used in a trade_or_business in calculating the depreciation deduction of dollar_figure petitioner included office furniture dollar_figure lexus automobile dollar_figure and two computers dollar_figure of the amount claimed respondent allowed dollar_figure comprising dollar_figure for office furniture and dollar_figure for computers at trial petitioner offered into evidence an itemized nea credit card summary report for showing a payment of dollar_figure to p c warehouse after reviewing the nea credit card summary report we find that petitioner substantiated the purchase of a second computer in the operation of his business accordingly petitioner is entitled to a total depreciation deduction of dollar_figure for the last issue is one raised by petitioner in his petition petitioner claimed that the amount of gross_receipts on schedule c was overstated by dollar_figure thus according to petitioner the petitioner elected to expense the cost of the two computers purchased in under sec_179 on form_4562 depreciation and amortization and therefore is entitled to deduct the amounts as reflected herein --- - correct amount of his gross_receipts should be dollar_figure in petitioner’s brief he contends that the issue of the possible overstatement of income first arose during the audit conducted by the internal_revenue_service irs revenue_agent petitioner claims that during the audit the revenue_agent may have opined that petitioner overstated his gross_receipts in petitioner’s brief he further stated each of these issues i1 e travel mileage car and truck expenses depreciation_deductions allowed after petitioner filed a schedule a form with the auditor at the auditor’s request configuration of various exemptions and so forth were resolved with the irs auditor petitioner contends that these issues are not before the court despite petitioner’s belief that these issues are not before the court no settlement was reached administratively with the commissioner a notice_of_deficiency was issued and petitioner timely filed a petition for redetermination of his federal income taxes gross_income includes all income from whatever source derived sec_61 sec_61 specifically includes income derived from business it is required under federal_law that taxpayers maintain adequate and accurate tax records sec_6001 see also 903_f2d_1301 10th this amount is rounded to the nearest dollar cir affg in part revg in part and remanding tcmemo_1988_373 on petitioner’s return petitioner reported gross_receipts on his schedule c of dollar_figure according to petitioner’s petition he claims that gross_receipts for were overstated by dollar_figure at trial petitioner offered bank deposit records from nations bank bank of america for and further testified that a portion of his income or amounts deposited in his personal checking account for was from cash advances from an unspecified credit card petitioner offered no evidence showing the amounts dates or the source of the purported cash advances petitioner also failed to provide the alleged invoices or purchase orders that would substantiate petitioner’s gross_receipts for the total deposits into his personal checking account during that year were dollar_figure approximating the gross_receipts of dollar_figure reported on schedule c of his return petitioner’s naked assertion that the amounts deposited in his account are overstated is unpersuasive the court has discretion to disregard testimony which we find self-serving 99_tc_202 upon the basis of the record we find that petitioner did not overstate his income during the tax_year to reflect the foregoing decision will be entered under rule
